UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 99-4791
MARTELL WHITAKER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
                  Dennis W. Shedd, District Judge.
                            (CR-98-1016)

                  Submitted: November 30, 2000

                      Decided: December 18, 2000

     Before NIEMEYER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Eduardo K. Curry, CURRY, CURRY & COUNTS, P.A., Charleston,
South Carolina, for Appellant. J. Rene Josey, United States Attorney,
Jane B. Taylor, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.
2                    UNITED STATES v. WHITAKER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Martell Whitaker appeals his sentence for money laundering in vio-
lation of 18 U.S.C.A. § 1956 (West 1994 & Supp. 2000). We affirm.

   Whitaker’s only argument on appeal is that the district court vio-
lated the rule announced in the recent Supreme Court decision of
Apprendi v. New Jersey, ___ U.S. ___, 68 U.S.L.W. 4576 (U.S. June
26, 2000) (No. 99-478), when it granted the Government’s motion for
an upward departure on the basis of conduct for which he had been
acquitted at trial. This Court’s recent decision in United States v.
Angle, 230 F.3d 113 (4th Cir. 2000), makes clear that no Apprendi
violation occurs where the sentence imposed does not exceed the sta-
tutorily prescribed maximum penalty. Angle, 230 F.3d at 120
("Ultimately, a court may still consider aggravating and mitigating
factors that support a specific sentence within the statutorily pre-
scribed range when sentencing a defendant, so long as the sentence
imposed is not greater than the maximum statutory penalty for the
statutory offense established by the jury’s verdict.").

   Because the departure at issue did not result in a sentence exceed-
ing the statutorily prescribed maximum of 240 months, we find that
no Apprendi violation occurred. Accordingly, we affirm Whitaker’s
sentence and dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED